            Case 1:21-cv-03574-VSB Document 33 Filed 08/16/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :
BEAUREGARDE HOLDINGS LLP et al.,                           :                              8/16/2021
                                                           :
                                        Plaintiffs,        :
                                                           :           21-cv-3574 (VSB)
                      -against-                            :
                                                           :               ORDER
THE PROVINCE OF LA RIOJA,                                  :
                                                           :
                                        Defendant.         :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          I am in receipt of the Moving Plaintiffs’ reply memorandum of law in support of their

 motion for summary judgment. (Doc. 29.) In this reply memorandum, the Moving Plaintiffs

 now represent that they take Defendant’s position on method-of-damages calculations, and thus

 argue that “the only disputed factual issues raised by Defendant’s opposition to the motion for

 summary judgment have been addressed and resolved.” (Id. at 3–4.) In light of this, and the

 recent declarations of Martin Mojzis, (Docs. 28, 30), it is hereby:

          ORDERED that Defendant is directed to submit a sur-reply of no more than seven (7)

 pages on or before August 20, 2021, indicating (1) whether, in light of Moving Plaintiffs’ reply

 brief and the declarations from Martin Mojzis, Defendant believes that there are any genuine

 issues of material fact at issue with regard to the Moving Plaintiffs’ application, and (2) whether

 or not Defendant objects to the proposed order submitted by the Moving Plaintiffs at Document

 32.

 SO ORDERED.

Dated: August 16, 2021
       New York, New York
